Citation Nr: 1822140	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  16-32 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder (GAD) and major depressive disorder (MDD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a skin disability, manifested by recurring welts.

5.  Entitlement to service connection for a low back disability, to include bulging discs and sacroiliitis.



REPRESENTATION

Appellant represented by:	Christopher S. Chambers, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the July 2013 rating decision, the RO denied requests to reopen claims for service connection for anxiety and for a skin condition.  In the January 2015 rating decision, the RO denied service connection for a back condition.  Subsequently, in a July 2016 statement of the case, the RO, inter alia, reopened the claim for service connection for anxiety and denied it on the merits.  Regardless of the RO's precise disposition of the matter, however, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In July 2017, the Veteran testified during a video-conference hearing before a Veterans Law Judge (VLJ) at the RO.  In March 2018, the Veteran testified during another video-conference hearing before another VLJ at the RO.  Transcripts of those hearings are of record.

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C. § 7102(a) (2012).  Thus, when an appellant has had appellate hearings before two VLJs on one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Here, during the March 2018 hearing, the VLJ acknowledged that the Veteran had previously provided testimony as to the matters on appeal before a different VLJ, and explained that these matters would therefore be the subject of a panel decision, and that the Veteran would therefore have a right to another hearing before a third VLJ.  The Veteran's attorney, however, elected to waive this right at the hearing.  Accordingly, the Board finds that no additional hearing is required as to the matters on appeal.

Regarding the matter of the reopened claim of service connection for an anxiety disorder, the Board has recharacterized this issue more broadly, consistent with Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), as indicated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied the Veteran's request to reopen his claim for entitlement to service connection for an anxiety disorder.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the May 2007 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an anxiety disorder and raises a reasonable possibility of substantiating the claim.

3.  In a March 1983 rating decision, the RO reopened the Veteran's previously denied claim for entitlement to service connection for a skin disability and denied the reopened claim on the merits.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the March 1983 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a skin disability and raises a reasonable possibility of substantiating the claim.

5.  The evidence is at least evenly balanced as to whether the Veteran's acquired psychiatric disorder, to include GAD and MDD, is related to service.

6.  The evidence is at least evenly balanced as to whether the Veteran's skin disability, manifested by recurring welts, is related to service.

7.  The evidence is at least evenly balanced as to whether the Veteran's low back disability, to include bulging discs and sacroiliitis, is related to service.


CONCLUSIONS OF LAW

1.  The May 2007 decision that denied the application to reopen the claim for entitlement to service connection for an anxiety disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the May 2007 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for an anxiety disorder have therefore been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The March 1983 decision that denied the claim for entitlement to service connection for a skin disability is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

4.  Evidence received since the March 1983 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a skin disability have therefore been met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

5.  With reasonable doubt resolved in favor of the Veteran, an acquired psychiatric disorder, to include GAD and MDD, was incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  With reasonable doubt resolved in favor of the Veteran, a skin disability, manifested by recurring welts, was incurred in service.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

7.  With reasonable doubt resolved in favor of the Veteran, a low back disability, to include bulging discs and sacroiliitis, was incurred in service.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Requests to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See id. at 118.

A.  Anxiety Disorder

In May 2007, the RO denied the Veteran's request to reopen his claim for entitlement to service connection for an anxiety disorder.  The Veteran was notified of this denial in a May 2007 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  This denial was based, in part, on a lack of evidence indicating a nexus between the Veteran's claimed anxiety disorder and service.  The evidence received since the May 2007 denial includes a November 2015 private psychological evaluation report and opinion from Dr. Y., in which he opined that the Veteran's current GAD was more likely than not caused or aggravated by his time in service.  The evidence received since the May 2007 denial also includes a July 2014 private opinion from Dr. C., in which he opined that the Veteran's current anxiety was at least as likely as not caused by service.  As this new evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for an anxiety disorder is warranted.

B.  Skin Disability

In March 1983, the RO granted the Veteran's request to reopen his claim for entitlement to service connection for a skin disability and denied the underlying claim on the merits.  The Veteran was notified of this denial in a March 1983 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  This denial was based, in part, on a lack of evidence indicating a nexus between the Veteran's claimed skin disability and service.  The evidence received since the March 1983 denial includes an August 2015 private opinion from Dr. F., in which he opined that the Veteran's current skin disorder began during service or within one year of separation from service, and was directly caused by service.  As this new evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for a skin disability is warranted.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is evidence that a disability preexisted service, the Board must consider the principle that every veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012).  However, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).

A.  Acquired Psychiatric Disorder

The Veteran generally asserts that his current psychiatric disorder is due to service.  Here, a November 2015 private evaluation report from a private psychologist, Dr. Y., shows that the Veteran has been diagnosed with GAD and MDD.  The Veteran has thus met the current disability requirement.  In addition, service treatment records reveal that the Veteran experienced periods of anxiety or nervous tension, as well as anger and stress in service.  See November 1969 Medical Board Opinion.  Therefore, the Veteran has met the in-service injury or event requirement.  

Accordingly, the dispositive issue in this matter is whether the Veteran's current GAD and MDD are related to these in-service symptoms and stress.  There are private medical opinions of record directly addressing this question.  In a November 2015 private opinion, after interview and examination of the Veteran (as reflected in a November 2015 psychological evaluation report) and indicating review and/or familiarity with the Veteran's service records and post-service medical records, Dr. Y. opined that the Veteran's current GAD and MDD were more likely than not caused/aggravated by his time in service.  Likewise, in the November 2015 psychological evaluation report, Dr. Y. opined that given the information provided by the Veteran's self-report, his presentation and past medical records, it appeared more likely than not that his mood and anxiety symptoms were caused by his experiences while serving in the Navy.  In addition, in a July 2014 opinion, after examination and indicating a review of post-service VA medical records, Dr. C., a VA psychiatrist, opined that the Veteran's anxiety and depression was at least as likely as not caused by service.  

Although Dr. Y. and Dr. C. did not provide extensive rationales, reading their opinions as a whole and in context of the evidence of record, these positive nexus opinions are entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Notably, Dr. Y.'s opinions were based on examination and interview of the Veteran, as well as review and/or familiarity with the Veteran's service records and post-service medical records.  To the extent that Dr. C.'s opinion relied on the history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the Veteran, which is not the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  

Moreover, although the Veteran underwent a VA mental disorder examination in June 2016, there is no direct contrary medical opinion of record, as the June 2016 VA examiner did not find that the Veteran had a current diagnosis of GAD and/or MDD.  In this regard, even though the June 2016 VA examiner opined that the Veteran's claimed anxiety disorder was less likely than not incurred in or caused by service, this was completely based on the examiner's conclusion that the Veteran did not have a valid current diagnosis of an anxiety disorder, and that the Veteran was diagnosed with an emotionally unstable personality in service.  As such, the June 2016 VA examiner instead found that the Veteran had a current diagnosis of unspecified personality disorder, and opined that the Veteran's unspecified personality disorder was less likely as not incurred in or caused by service.  However, significantly, in his November 2015 psychological examination report, Dr. Y. provided an axis I diagnosis of GAD and MDD.  See Cohen v. Brown, 10 Vet. App. 128, 139-40 (1997) (mental health professionals are presumed to know the requirements applicable to their practice).  Additionally, in his November 2015 opinion, Dr. Y. specifically indicated that the Veteran's in-service diagnosis of a personality disorder was incorrectly diagnosed, and that the Veteran's current anxiety disorder had its onset in service.  

Based on the foregoing, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's current GAD and MDD are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for an acquired psychiatric disorder, to include GAD and MDD, is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Skin Disability

The Veteran generally asserts that his current skin disability is due to service.  Here, an August 2015 private opinion from Dr. F. shows that the Veteran has been diagnosed with a skin disorder, manifested by recurring welts.  However, in a July 2017 private opinion, Dr. S. concluded that the Veteran had a skin disorder in service, but did not have a current skin disability.  During the March 2018 Board hearing, the Veteran's attorney indicated that the Veteran's skin disability was in a period of remission at the time Dr. S. provided his opinion.  Given the above conflicting findings concerning a current skin disorder, the evidence is approximately evenly balanced as to whether the Veteran has a current skin disability.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran has a current skin disability.  38 C.F.R. § 3.102 (the benefit of the doubt doctrine applies to all aspects of a claim).  The Veteran has thus met the current disability requirement.

In addition, service treatment records reveal that the Veteran experienced a sudden onset of erythema and swelling occurring on the feet and ankles bilaterally, appearing as a blanched area followed by vesical formation, and that these lesions gradually resolved into indurated erythematous papules.  See November 1969 Medical Board Opinion.  They also reveal that during his time in service, all areas of the body had been involved, but mostly seriously the feet and hands.  See id.  Therefore, the Veteran has met the in-service injury or event requirement.  

Thus, the remaining question in this matter is whether the Veteran's current skin disability is related to these in-service symptoms.  There is only one medical opinion directly addressing this question, that of Dr. F.  In an August 2015 private opinion, Dr. F. opined that based on examination of the Veteran and knowledge of his records, the Veteran's current skin disability began in and was directly related to service.  Dr. F. cited to various service treatment records relating to the skin in support of his conclusions.  Although Dr. F. did not provide an extensive rationale, reading his opinion as a whole and in context of the evidence of record, this positive nexus opinion is entitled to some probative weight.  See Monzingo, supra; Acevedo, supra.  Notably, Dr. F.'s opinion appears to have been based on examination and review of the Veteran's records, to include service treatment records.  To the extent that Dr. F.'s opinion relied on the history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the Veteran, which is not the case here.  See Coburn, supra; Kowalski, supra.  Moreover, there is no direct contrary medical opinion of record.

Based on the foregoing, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's current skin disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a skin disability, manifested by recurring welts, is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

C.  Low Back Disability

The Veteran asserts that his current low back disability is due to service activities, to include exercising, carrying/lifting heavy things, digging trenches, jumping off boards, and welding (which involved lifting a lot of heavy objects and hanging over the side of the ship with numerous things tied with ropes around his waist).  He also asserts that his current low back pain began in service, and has continued since that time.  Here, a July 2017 private opinion from Dr. S. and a May 2014 private MRI of the lumbar spine show diagnoses of sacroiliitis and bulging discs.  January 2015 VA X-rays show osteoarthritis of the lumbar spine.  The Veteran has thus met the current disability requirement.  

In addition, the Veteran's service treatment records show numerous complaints of low back pain in January 1969, as well as in August, November, and December 1968.  Also, an August 1968 service treatment record, in particular, shows a diagnosis of probable lumbar strain.  Moreover, the Veteran's statements regarding his service activities are competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In this regard, his DD Form 214 shows that he served aboard the USS Tidewater (AD-31), and that his military occupational specialty (MOS) was electricians mate.  Therefore, the Veteran has met the in-service injury or event requirement.  

Therefore, the dispositive issue in this matter is whether the Veteran's current back disabilities are related to these in-service back symptoms (to include diagnosis of lumbar strain) and/or activities.  There are conflicting medical opinions of record on this question.

In a July 2016 VA medical opinion, the providing physician opined that the Veteran's current low back disabilities were not likely due to reports of lower back pain, evaluated as a strain, in service.  The physician reasoned that a diagnosis of a strain in 1968 would unlikely cause findings of osteoarthritis decades later, and that degenerative changes of the lumbar spine were more likely secondary to expected aging process, as commonly seen at the Veteran's age group (55+).  However, the rationale is flawed because it only addresses the Veteran's diagnosis of osteoarthritis of the lumbar spine, without mention of bulging discs and/or sacroiliitis.  It also appears that the physician did not consider the Veteran's lay statements regarding continuity of back pain since service, and relied heavily on the lack of documentation of ongoing disability or diagnosis in or shortly following service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

In contrast, in an August 2015 private opinion, Dr. F. opined that based on examination of the Veteran and knowledge of the records, the Veteran's current back condition (bulging discs) began in service or within one year of separation from service, and was directly caused by service.  Dr. F. cited to the Veteran's reports and the May 2014 MRI report in support of his conclusions.  In addition, in a July 2017 private opinion, Dr. S. opined that based on examination of the Veteran and knowledge of the records, the Veteran's current back conditions, to specifically include sacroiliitis, began in service or within one year of separation from service, and was at least as likely as not caused by service.  Dr. S. cited to the various service treatment records concerning back pain in support of his conclusions.  Although Dr. F. and Dr. S. did not provide an extensive rationale, reading their opinions as a whole and in context of the evidence of record, these positive nexus opinions are entitled to some probative weight.  See Monzingo, supra; Acevedo, supra.  Notably, Dr. F.'s and Dr. S.'s opinions appear to have been based on examination and review of the Veteran's records, to include service treatment records.  To the extent that Dr. F.'s and Dr. S.'s opinions relied on the history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the Veteran, which is not the case here.  See Coburn, supra; Kowalski, supra.

Based on the foregoing, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's current low back disabilities are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a low back disability, to include bulging discs and sacroiliitis, is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

It is noted, however, that in a January 2015 VA back conditions examination report, the VA examiner indicated that the Veteran's current low back disability preexisted service by opining that the Veteran's claimed back condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by service.  Therefore, the presumption of soundness will be addressed.  The first question in this regard is whether a low back disability was "noted" on entry into service.  See 38 U.S.C. § 1111 (2012); Gilbert, 26 Vet. App. at 52.  The term "noted," in 38 U.S.C. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b) (2017).  In this case, although an August 1968 service treatment record noted that the Veteran had an automobile accident a few years prior in which he was thrown onto his back, the April 1968 service enlistment examination report indicated no defect or diagnosis relating to the spine.  Therefore, pursuant to the applicable statute and regulation, a low back disorder was not noted at entry.

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been in sound condition.  38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness has therefore attached in this case and can only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Id.  Clear and unmistakable evidence means evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

Here, although the January 2015 VA examiner opined that the Veteran's claimed back condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by service, his opinion does not rebut the presumption of soundness as the VA examiner did not state, let alone explain, that the Veteran's low back disability clearly and unmistakably preexisted service.  In addition, at the Board hearings, the Veteran testified that he did not have back problems at the time of entrance into active service, and the Board finds such testimony competent and credible.  Thus, based on the foregoing, it cannot be said that the evidence clearly and unmistakably indicates that the Veteran's current low back disability preexisted service.  The presumption of soundness has therefore not been rebutted.

Thus, as the evidence reflects that the Veteran's current low back disability is related to service and the presumption of soundness has not been rebutted, entitlement to service connection for a low back disability, to include bulging discs and sacroiliitis, is warranted, as discussed and found above.  See Wagner, 370 F.3d at 1094-96 (stating that in cases where the presumption of soundness cannot be rebutted, claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).



(CONTINUED ON NEXT PAGE)



















ORDER

The application to reopen a claim for entitlement to service connection for an anxiety disorder is granted.

The application to reopen a claim for entitlement to service connection for a skin disability is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include GAD and MDD, is granted.

Entitlement to service connection for a skin disability, manifested by recurring welts, is granted.

Entitlement to service connection for a low back disability, to include bulging discs and sacroiliitis, is granted.




___________________________                             _________________________
             G. A. Wasik		              James L. March
      Veterans Law Judge		           Veterans Law Judge
Board of Veterans' Appeals		     Board of Veterans' Appeals



_________________________________
Jonathan Hager
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


